Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, 14-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a device that includes at least one processor, a camera accessible to the at least one processor, and storage accessible to the at least one processor. The storage may include instructions executable by the at least one processor to receive input from the camera and to determine, based on the input from the camera, that a change in the dilation of a user's pupils has occurred. The instructions may also be executable to perform at least one action at a device based on the determination, where the at least one action may be related to the user's interest in at least a portion of content presented using the device.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a device, method and computer readable storage medium including, inter alia, 
based on the input from the camera, that a change in dilation of a user's pupils has occurred; and 
based on the determination, take at least one action related to interest in a portion of content presented on an area of the display at which the user is identified as looking, 
wherein the at least one action comprises electronically transmitting data to a second device indicating the user's interest in the portion of the content, of claim 1; 
determining, based on the input from the camera, that a change in dilation of a user's pupils has occurred; and 

wherein the at least one action comprises electronically transmitting data to a second device indicating the user's interest in at least the portion of the content, of claim 11; and 
determine, based on the input from the camera, that a change in dilation of at least one of a user's pupils has occurred; and 
based on the determination, perform at least one action at a device, the at least one action being related to the user's interest in at least a portion of content presented using the device, 
wherein the at least one action comprises one or more of: presenting a prompt asking whether the user would like assistance, "liking" a particular social media post, approving of a particular piece of content provided through a website or content streaming service, of claim 19.
Golard et al. (US 10,831,268) teaches a computer-implemented method that includes: identifying, using an eye-tracking system, an object within a scene viewed by a user; identifying, within a database of object interaction commands, a subset of commands that apply to the object viewed by the user; and presenting, to the user, the subset of commands that apply to the object.  Golard does not teach nor suggest the action sequences as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628